NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

GAMAL MOUSTAFA IBRAHIM,                           No. 12-70673

               Petitioner,                        Agency No. A095-697-157

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Gamal Moustafa Ibrahim, a native and citizen of Egypt, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Ibrahim’s inconsistent testimony regarding when he signed the online

petition that he alleges caused police to question his son. See id. at 1046-47

(“Although inconsistencies no longer need to go to the heart of the petitioner’s

claim, when an inconsistency is at the heart of the claim it doubtless is of great

weight.”); Don v. Gonzales, 476 F.3d 738, 741-42 (9th Cir. 2007) (upholding an

adverse credibility finding where inconsistent evidence was submitted regarding a

crucial date upon which the alien predicated his claim). We reject Ibrahim’s

contention that he was not given an opportunity to explain the inconsistency. See

Rizk v. Holder, 629 F.3d 1083, 1090 (9th Cir. 2011). Substantial evidence also

supports the agency’s finding that Ibrahim’s lack of candor regarding his

declaration reflected negatively on his credibility. See Shrestha, 590 F.3d at 1044

(under the REAL ID Act, an immigration judge may rely on any relevant factor in

assessing the “totality of the circumstances”). In the absence of credible testimony,




                                           2                                     12-70673
Ibrahim’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Ibrahim’s CAT claim also fails because it is based on the same

testimony found not credible, and he does not point to any other evidence that

shows it is more likely than not he would be tortured if returned to Egypt. See id.

at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                   12-70673